The sheriff of Pike county, together with three other parties, found a small galvanized iron still of about 30 gallon capacity in full operation on Saturday night about 12 o'clock. There were present at the still Ed Corley, a white man, near whose house the still was located, and two negroes, one of whom was the defendant. Ed Corley accepted full responsibility for the possession and operation of the still, and undertook to exonerate the two negroes, whom he says had just come by and stopped, did nothing, and had no interest either in the still or its product, and did not work for him, but lived a mile away on another farm. The state then introduced the wife of Corley, who testified that defendant, with some others, was at her house "some time in the night," and that some of them carried off some beer, but who she did not know.
Coupled with the evidence that defendant was in the crowd that carried the beer to the still, the fact that defendant was at a late hour of the night at the still where whisky was being made, and in friendly conversation with the party who admits being in open violation of law, made a jury question as to the guilt or innocence of defendant.
The verdict of the jury is referable to either count in the indictment. 4 Mich. Dig. p. 418, § 600 (2).
The other exceptions have been examined and found to be without merit.
We find no error in the record, and the judgment is affirmed.
Affirmed.